Name: Commission Regulation (EC) No 2185/2003 of 15 December 2003 fixing the minimum selling prices for beef put up for sale under the second invitation to tender referred to in Regulation (EC) No 2029/2003
 Type: Regulation
 Subject Matter: trade policy;  animal product;  prices
 Date Published: nan

 Avis juridique important|32003R2185Commission Regulation (EC) No 2185/2003 of 15 December 2003 fixing the minimum selling prices for beef put up for sale under the second invitation to tender referred to in Regulation (EC) No 2029/2003 Official Journal L 327 , 16/12/2003 P. 0012 - 0013Commission Regulation (EC) No 2185/2003of 15 December 2003fixing the minimum selling prices for beef put up for sale under the second invitation to tender referred to in Regulation (EC) No 2029/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1782/2003(2), and in particular Article 28(2) thereof,Whereas:(1) Tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 2029/2003 on periodical sales by tender of beef(3).(2) Pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies and repealing Regulation (EEC) No 216/69(4), as last amended by Regulation (EC) No 2417/95(5), the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The minimum selling prices for beef for the second invitation to tender held in accordance with Regulation (EC) No 2029/2003 for which the time limit for the submission of tenders was 8 December 2003 are as set out in the Annex hereto.Article 2This Regulation shall enter into force on 16 December 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 270, 21.10.2003, p. 1.(3) OJ L 309, 26.11.2003, p. 22.(4) OJ L 251, 5.10.1979, p. 12.(5) OJ L 248, 14.10.1995, p. 39.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA>TABLE>